Case 5:20-cv-00755-JGB-KK Document 10 Filed 04/14/20 Page 1 of 2 Page ID #:175



1    HARMEET K. DHILLON (SBN: 207873)
2    harmeet@dhillonlaw.com
     MARK P. MEUSER (SBN: 231335)
3    mmeuser@dhillonlaw.com
4    GREGORY R. MICHAEL (SBN: 306814)
     gmichael@dhillonlaw.com
5    DHILLON LAW GROUP INC.
6    177 Post Street, Suite 700
7    San Francisco, California 94108
     Telephone: (415) 433-1700
8    Facsimile: (415) 520-6593
9
     Attorneys for Plaintiffs
10
10
11
11                            UNITED STATES DISTRICT COURT
12
12                           CENTRAL DISTRICT OF CALIFORNIA
13
13                                    EASTERN DIVISION
14
14
      WENDY GISH, an individual, et al.,            Case Number: 5:20-cv-00755-JGB-KK
15
15
16
16                      Plaintiffs,                 Hon. Jesus G. Bernal
17
17                      v.
                                                    NOTICE OF ERRATA
18
18    GAVIN NEWSOM, in his official
19
19    capacity as Governor of California, et al.,   Date:           April 14, 2020
20
20                      Defendants.
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28


     Notice of Errata                                   Case No. 5:20-cv-00755-JGB-KK
Case 5:20-cv-00755-JGB-KK Document 10 Filed 04/14/20 Page 2 of 2 Page ID #:176



1          Please take Notice that ECF Document 8-3, 8-5, and 8-6 were filed in error
2    without signature.
3
4                                              Respectfully submitted,
5    Date: April 14, 2020                      DHILLON LAW GROUP INC.
6
                                        By:    /s/ Mark P. Meuser
7                                              HARMEET K. DHILLON (SBN: 207873)
8                                              harmeet@dhillonlaw.com
                                               MARK P. MEUSER (SBN: 231335)
9                                              mmeuser@dhillonlaw.com
10                                             GREGORY R. MICHAEL (SBN: 306814)
                                               gmichael@dhillonlaw.com
11                                             DHILLON LAW GROUP INC.
                                               177 Post Street, Suite 700
12                                             San Francisco, California 94108
13                                             Telephone: (415) 433-1700
14                                             Attorneys for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
     Notice of Errata                                  Case No. 5:20-cv-00755-JGB-KK
